PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huawei Technologies Co., Ltd.
Application No. 17/199,084
Filed: 11 Mar 2021
For EQUALIZING DEVICE FOR COMPENSATING RAPID STATE OF POLARIZATION CHANGES OF AN OPTICAL SIGNAL
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on a petition pursuant to 37 C.F.R. 
§ 1.182 received on March 10, 2022, seeking the removal of one of two designated applicants.  

The petition pursuant to 37 C.F.R. § 1.182 seeking the removal of a designated applicant is GRANTED.

Receipt of the associated petition fee is acknowledged.  

The relevant events are as follows:

On March 11, 2021, this application was filed, listing five joint inventors and identifying HUAWEI TECHNOLOGIES CO., LTD. and FRAUNHOFER-GESELLSCHAFT ZUR FORDERUNG DER ANGEWAND e.V. as the Applicants on the sixth and seventh pages of an Application Data Sheet that was included therewith.

On March 10, 2022, a request pursuant to 37 C.F.R. 
§ 1.48(a) was filed, requesting the deletion of the third, fourth, and fifth listed joint inventors, which was granted via the issuance of a notice of acceptance of request under 37 CFR 1.48(a) on August 19, 2022.

On March 10, 2022, Petitioner submitted a corrected/updated ADS which deletes FRAUNHOFER-GESELLSCHAFT ZUR FORDERUNG DER ANGEWAND e.V. as an  Applicant.  

With this petition, Petitioner, J. Brian Loker (Reg. No. 66862) has asserted that the first and second-listed joint inventors listed in the ADS that was included on initial deposit are obligated to assign to the first-listed applicant, and not the second.  Mr. Loker has attested, over his registration number, the following:


    PNG
    media_image2.png
    265
    615
    media_image2.png
    Greyscale


It follows that Petitioner does not appear to be in a position to comply with 37 C.F.R. §§ 3.71 and 3.73.

In order to preserve the rights of the parties, Petitioner has filed this petition under the provisions of 37 C.F.R. § 1.182.

The petition pursuant to 37 C.F.R. § 1.182 seeking the removal of a designated applicant is granted.  See MPEP § 605.01(II). See also 37 C.F.R. §§ 1.42(a), (b) and (c). 

Office records have been updated to reflect the name of the sole applicant is HUAWEI TECHNOLOGIES CO., LTD..  A corrected filing receipt has been included with this decision.

There is no need for the applicant to respond to this decision.  The Office of Patent Publication will not mail a notice of abandonment if no response to this decision is received.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent, presuming the issue fee and form number PTOL-85B are received in a timely manner.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt 



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.